Dykman, J.
This is an action for rent of certain premises in Mount Vernon, Westchester county. The premises were not occupied by the defendant personally, and the action is based upon an agreement by which he hired the same and agreed to pay the rent. Such was the theory of the plaintiff, and so the case was submitted to the jury, and the verdict was for the plaintiff.
The defendant has appealed from the judgment alone, and brings to us for our review questions of law only.
There was a motion to dismiss at the close of the plaintiff’s case, and a request for a direction of a verdict for the defendant at the close of the whole testimony, and the denial of these motions presents the only questions of law raised upon this appeal.
The case was plainly for the plaintiff , and the motions were properly denied.
The judgment should be affirmed, with costs.